        Case: 3:19-cv-00894-jdp Document #: 33 Filed: 08/12/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


Megan Hemling, individually and as                   )
Personal Representative for the Spouse               )
and Children of Robert J. Hemling, Decedent,         )
                                                     )
                       Plaintiff,                    )       Civil Action No. 3:19-CV-00894
                                                     )
vs.                                                  )
                                                     )
Soo Line Railroad Company,, a corporation,           )
d/b/a Canadian Pacific, a Minnesota corporation,     )
and Cedar Creek, LLC, a domestic limited             )
liability company,                                   )
                                                     )
                       Defendants.                   )


 MEMORANDUM IN RESPONSE TO PLAINTIFF’S DISCOVERY MOTION BY SOO
                  LINE RAILROAD COMPANYY


       The Defendant Soo Line Railroad Company, by its attorney Borgelt, Powell, Peterson &

Frauen, S.C., hereby responds to the Plaintiff’s discovery motion to Soo Line Railroad Company



       The plaintiff’s request for photographs, diagrams, and measurements taken post-accident

are requests that have been made and responded to by the Soo Line Railroad Company repeatedly

over the last several years. In the identical case to the matter before the court, filed in Hennepin

County, Minnesota Case number 27-CV-19-1574, which case is still active in that court despite

the fact that the identical action with the addition of Cedar Creek Lumber Company is before this

court, the plaintiff filed multiple requests for the production of documents which were responded

to and have been attached as exhibits A and B.
        Case: 3:19-cv-00894-jdp Document #: 33 Filed: 08/12/20 Page 2 of 4




               As the court will see from a review of the plaintiff’s Request for Production of

Documents, set one, questions three, six, seven, twenty-two and forty-five, the plaintiff requested

the same documentation that it requests in its current motion. In exhibit A, Soo Line Railroad

Company provided answers to these questions and attached documentation, which was provided

for download from a dropbox link, and with the folder containing the documents in question, being

attached as exhibit C. The Soo Line’s response to the plaintiff’s request for production was served

on the plaintiff on June 11, 2019.



               The Soo Line Railroad Company subsequently prepared and served a supplemental

response to the plaintiff’s Request for Production of Documents in the Minnesota action, attached

as exhibit B and dated July 10, 2019. In this supplemental response Soo Line Railroad Company

provided additional documentation in response to the requests propounded with such

documentation more fully described in exhibit C.



               In the current case, Soo Line Railroad Company responded to the plaintiff’s request

for production of documents, set one, which asked for the very same documentation which the

plaintiff now seems to ask again for in its motion. The Soo Line Railroad Company filed its

response on April 1, 2020 to the plaintiff’s request for production of documents with answers

specifically addressing the requests being brought to the court’s attention again now, and the Soo

Line Railroad Company provided documentation requested in conjunction with the response to

questions two, six, seven, twenty-one, thirty-four, and forty-two as shown within Ex. D.



               The Soo Line Railroad Company has a continuing duty to supplement its past



                                                2
         Case: 3:19-cv-00894-jdp Document #: 33 Filed: 08/12/20 Page 3 of 4




responses and will do so with respect to additional documentation in the possession of Soo Line

Railroad Company, however no additional documentation is in the possession of the company,

based upon the search of the company’s records by the responsible officer, Chad Barron, claims

manager for the Soo Line Railroad Company, and signatory to the company’s answers to the

plaintiff’s interrogatory questions.



                The Soo Line Railroad Company through conversations with myself and plaintiff’s

counsel, Cortney LeNeave has been requested to provide to the plaintiff’s a specific piece of

correspondence authored by counsel for the Soo Line Railroad Company and forwarded to

Lumbermens Insurance Company as a communication related to the existence of insurance

coverage for the railroad. The existence of such a letter has previously been disclosed to attorney

LeNeave and as can be seen by reference to the email attached as exhibit E, conversations have

taken place with respect to the privileged nature of this correspondence. Our formal privilege log

with respect to the plaintiff’s request in this regard is attached as exhibit F.



                In light of the fact that the Soo Line Railroad Company has repeatedly, and over

several years, provided documents to the plaintiff’s specifically responsive to the requests that the

plaintiff continues to make in its motion, the plaintiff’s further requests should be denied.



        Dated this 12th day of April, 2020.

                                       BORGELT, POWELL, PETERSON & FRAUEN S.C.
                                       Attorneys for Defendant, Soo Line Railroad Company
                                       d/b/a Canadian Pacific and Canadian Pacific
 P. O. ADDRESS:

 1243 N. 10th Street, Suite 300        /s/ Brian D. Baird________________________________

                                                   3
      Case: 3:19-cv-00894-jdp Document #: 33 Filed: 08/12/20 Page 4 of 4




Milwaukee, WI 53205               Brian D. Baird
Phone: 414-276-3600               WI State Bar No. 1016157
Fax: 276-0172                     bbaird@borgelt.com




                                      4
